DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, in combination with Remarks filed 10/14/2021 have been fully considered and are persuasive as to the rejections under 35 U.S.C. § 103.  Therefore, the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-2, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or make obvious a hand-held diagnostic examination apparatus combined with a plurality of attachments, where the attachment lengths are chosen based on the desired focal length of an imaging device, which is mounted on a camera on the apparatus, in order to facilitate anatomical examination of a desired area on a patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.S/           Examiner, Art Unit 3792    

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792